Citation Nr: 0907451	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for right wrist 
scapholunate dislocation, status post open reduction-internal 
fixation, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1996 to November 1999.

This matter come to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision issue by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in which an increased rating for a right 
wrist scapholunate dislocation, status post open reduction-
internal fixation, currently evaluated at 10 percent 
disabling, was denied.  The Veteran perfected a timely appeal 
of this determination.


FINDING OF FACT

The Veteran's right wrist scapholunate dislocation, status 
post open reduction-internal fixation, is manifested by 
objective findings of limitation of motion (that result in 
dorsiflexion from 0 to 47 degrees and from 0 to 55 degrees 
palmar flexion from 0 to 60 degrees; radial deviation from 0 
to 10 degrees, and ulnar deviation from 0 to 30 degrees and 0 
to 35 degrees), with evidence of pain on motion and x-ray 
evidence of degenerative joint disease of the right wrist.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for  right wrist scapholunate dislocation, status post open 
reduction-internal fixation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5215 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); see also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the adjudication of the Veterans' claim for increase 
in an October 2006 rating decision, he was provided notice of 
the VCAA, including generalized notice as to the disability 
rating and effective date elements, in July 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  The VCAA 
letter indicated the types of evidence necessary to establish 
entitlement to an increased rating, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  Thereafter, the 
veteran received subsequent Dingess notice in October 2006 
and December 2008, pertaining to the downstream disability 
rating and effective date elements of his claim.  Id.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran received Vazquez-Flores notice in June 2008, 
which provided the diagnostic criteria under which the claim 
is rated, its application should an increase in disability be 
found, and examples of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to obtain) to support 
his claim for increased compensation. 

After VCAA content-compliant notice was provided to the 
Veteran in this case, he was given the opportunity to 
respond.  Thereafter, the Veteran's claim for increase was 
subsequently readjudicated by the RO in a December 2008 
Supplemental Statement of the Case.  Under these 
circumstances, any notice defect on the part of VA was 
remedied and hence resulted in no prejudice to the Veteran.

VA has a duty under the VCAA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (2002).  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA 
examination reports, VA medical records, and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Increased Rating for a Right Wrist Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008). 

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2008); 
resolving any reasonable reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Under Diagnostic Code 5003 (and 5010), degenerative arthritis 
established by x-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a.  
Limitation of motion of the wrist is addressed under 
Diagnostic Code 5215.  A 10 percent rating represents the 
maximum available benefit under that Code.  Id.  Thus, the 
Veteran is currently in receipt of a 10 percent rating for 
right wrist scapholunate dislocation, status post open 
reduction-internal fixation, which is the maximum evaluation 
assignable for limitation of motion under Diagnostic Code 
5215, as contemplated by the criteria of Diagnostic Code 
5003.

To warrant a higher rating, the evidence must demonstrate 
favorable ankylosis (frozen joint) in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2008).

VA treatment records reflect complaints of tingling in both 
hands and fingers during cold weather.  (See April 2006 VA 
treatment Record).  The treatment record also stated that the 
Veteran last worked three weeks prior and was planning to 
return to gainful employment upon successful completion of 
his BPRS program.  An August 2006 radiology report noted 
status post postsurgical changes at the scaphoid secondary 
from scaphoid-lunate disassociation and degenerative joint 
disease at the radia-scaphoid articulation.  There were also 
two extra ossicles associated with the distal unlar (old 
fractures versus accessory ossicles).  A July 2006 treatment 
noted loss of employment due to alcohol use.

The Veteran underwent a VA examination in August 2006.  The 
veteran reported right wrist pain that was brought on by 
everyday activities such as yard work, shoveling snow, 
weeding, and using the vacuum cleaner, ect.  During an 
exacerbation, the Veteran rated his pain as a 5 to 6 out of 
10 (10 being the worst) and a 3 out of 10 after taking 
analgesics.  The physical examination revealed a well-healed 
incision over the right wrist with a scar which was 2 inches 
in length and 1/4 inch in maximum width.  Dorsiflexion of the 
right side was 0 to 50 degrees with no pain; palmar flexion 
was from 0 to 60 degrees with pain starting at 50 degrees.  
The right wrist radial deviation was from 0 to 10 degrees 
with pain starting at 10 degrees; and ulnar deviation was 
from 0 to 30 degrees with no pain.  The range of motion was 
not significantly reduced by repetitive exercises.  The 
Veteran was diagnosed with right wrist sprain due to 
scapholunate dissociation corrected by surgery.  The examiner 
noted that the Veteran was right handed and that he was 
moderately impaired in his ability to use his right hand.  He 
also stated that the Veteran was unemployed and had 
difficulties fulfilling his responsibilities of his previous 
job as a machine operator due to his right-sided wrist pain.

An August 2007 VA treatment record revealed complaints of 
intermittent pain.  The Veteran denied paresthesias.  The 
Veteran was employed in general labor loading and unloading 
boxes.  Upon physical examination, the examiner noted no 
obvious deformity.  There was no tenderness with palpation 
over the incision or the scapholunate joint.  There was no 
pain with ulnar radial deviation, and no shucking noted.  The 
Veteran had good range of motion with mild pain at extreme 
ranges of motion.  He was neurovascularly intact, and there 
was no pain with complete clenched fist, and his grip 
strength was equal.  The Veteran was diagnosed with 
intermittent right wrist pain status post surgery.  The 
Veteran was prescribed anti-inflammatories and wrist splints.

The Veteran underwent another VA examination in October 2007.  
The Veteran complained of daily flare-ups of pain after 
working due to repetitive movements (i.e. lifting and 
packaging products on an assembly line).  He stated that the 
flare-ups lasted several hours.  He had difficulty wearing 
wrist splints at work because it limited his range of motion.  
It was noted that the Veteran had no limitations at work and 
that the disability did not affect his activities of daily 
living.  Upon physical examination, the examiner noted that 
there was a well-healed scar over the dorsal right wrist.  He 
had mild tenderness on palpation over the distal radius and 
the carpals.  Dorsiflexion was 47 degrees, palmar flexion was 
30 degrees actively with passive range of motion to 35 
degrees with pain from 30 to 35 degrees, radial deviation was 
10 degrees, and ulnar deviation was 35 degrees.  There were 
no limitations with repetitive use.  The Veteran was 
diagnosed with limited range of motion of the right wrist.

Occupational Therapy Treatment records dated in October 2007 
noted that the Veteran was employed at a packing company as a 
packer.  The Veteran complained of stiffness, achiness, with 
pain level at rest as a 0 and as a 7 with repetitive use.  
Wrist flexion was 30 degrees, ulnar deviation was 10 degrees, 
and radial deviation was 1 degree.  The right hand fingers 
and thumb range of motion were within normal limits.  Right 
hand gross grip was a 100 pounds, tip to tip was 8 pounds, 
palmar pinch was 11 pounds, and key grip was approximately 10 
pounds-there was reported pain with all tests.  The Veteran 
was diagnosed with wrist pain secondary to a chronic old 
right wrist injury with surgical reconstruction of a tendon.  
A January 2008 VA treatment record noted that the Veteran's 
right wrist pain was under control.  The Veteran also denied 
any significant limitation with using his right hand or wrist 
unless repetitious with heavy pushing, pulling, or carrying.  
Upon physical examination, the Veteran demonstrated full 
active range of motion with no crepitus.

The Board notes that although the Veteran had reported 
intermittent pain, stiffness, achiness, and flare-ups with 
repetitive use, the objective examinations revealed no 
medical evidence of joint ankylosis and the Veteran's 
dorsiflexion ranged between 0 to 47 degrees and 0 to 55 
degrees with no additional loss of motion on repetitive use.  
Palmar flexion was 0 to 60 degrees.  Radial deviation was 
from 0 to 10 degrees and ulnar deviation ranged from 0 to 30 
degrees and 0 to 35 degrees.  Moreover, x-ray studies taken 
in June 2007 revealed mild degenerative joint disease at the 
radial and naviculur joint, and post surgical hardware in the 
navicular bone from surgery.  (See August 2007 VA Treatment 
Record).  Additionally, a January 2008 VA treatment record 
reported that the Veteran had no crepitation and that he 
demonstrated full range of motion.  Regardless, the Veteran 
clearly has motion in his wrist, and such is not ankylosed in 
20 to 30 degrees of dorsiflexion.  Thus, the manifestations 
associated with the Veteran's right wrist disability are 
adequately addressed by the 10 percent evaluation assigned, 
based on a showing of x-ray evidence of arthritis accompanied 
by pain.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5215.

The Board has considered the holding in DeLuca v. Brown, 8 
Vet. App. 202, 204-207 (1995), where, in cases such as this, 
where the veteran's disability is rated based on limitation 
of motion, functional impairment due to pain must be equated 
to loss of motion.  However, where as here, the veteran is 
already receiving the maximum rating assignable for 
limitation of motion (i.e., 10 percent under Diagnostic Code 
5215), consideration of the provisions of DeLuca is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
"exceptional or unusual" factors which render application 
of the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level for his 
service connected right wrist disability, and provides for a 
higher evaluation for ankylosis.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, 
the evidence does not reflect marked interference with 
employment or frequent hospitalization as a result of his 
service-connected disability.  In this regard, the evidence 
of record revealed that the Veteran has maintained employment 
since he had lost his job due to alcoholism in 2006.  (See 
July 2006 VA treatment record).  Thus, marked interference 
with employment due to his service connected right wrist 
disability is not shown, nor has he been recently 
hospitalized for such.  Consequently, referral for 
extraschedular consideration is not warranted.

Finally, the Board finds that the Veteran's disability has 
been no more than 10 percent disabling since he filed his 
current claim, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for  right wrist 
scapholunate dislocation, status post open reduction-internal 
fixation, currently evaluated at 10 percent disabling , is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


